The indictment charges appellant with the theft of property of Hutchinson and Mitchell, a firm composed of Moses Hutchinson and H.L. Mitchell, out of the possession of said Hutchinson and Mitchell then and there without the consent of said Hutchinson and Mitchell with intent then and there to deprive said owner of the value of same.
The only question presented for revision is the indictment is defective in that it does not sufficiently negative the consent of the joint ownership. This position seems to be well taken under quite a lot of authorities. Where the indictment alleges joint ownership of two or more persons, the nonconsent of each owner must be alleged, and it will not be sufficient to allege the want of consent jointly. McIntosh v. State, 18 Texas Crim. App., 284; Taylor v. State, 18 Texas Crim. App., 489; Williams v. State, 23 Texas Crim. App., 619; Taylor v. State, 23 Texas Crim. App., 639; Young v. State, 59 S.W. Rep., 890. Quite a lot of authorities might be mentioned as supporting this proposition. These, we think, are sufficient.
The judgment is reversed and the cause remanded.
Reversed and remanded. *Page 567